 

Exhibit 10.3

 

EXECUTION VERSION

 

[g3gjuxgke0ng000001.jpg]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

April 17, 2020

 

 

Box, Inc.

900 Jefferson Ave.

Redwood City, CA 94063

Attention: Chief Financial Officer

 

Re: Amendment No. 3 to Credit Agreement.  

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 27,
2017 (as amended by that certain Amendment No. 1 dated as of July 12, 2019, that
certain letter agreement dated as of September 27, 2019 and as otherwise
amended, restated or otherwise modified and in effect immediately prior to the
date hereof, the “Credit Agreement”), by and between BOX, INC. (“Borrower”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Lender”).  Capitalized terms not
defined in this letter agreement (this “Amendment No. 3”) are used herein as
defined in the Credit Agreement.

 

The Borrower has requested certain amendments to the Credit Agreement as set
forth herein. Upon effectiveness of this Amendment No. 3, the Lender and the
Borrower hereby agree that:  

 

(i) Section 6.02(b)(xvi) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(xvi) “Purchase Obligations” of the type described in the “Contractual
Obligations and Commitments” section of the “Liquidity and Capital Resources”
disclosure set forth in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” in Part II, Item 7 of the Borrower’s Annual
Report on Form 10-K for the fiscal year ended January 31, 2020 (the “2020 Form
10-K”) incurred in the ordinary course of business; provided that the aggregate
principal amount of such “Purchase Obligations” due within three years (as
denoted by the columns “Less than 1 Year” and “1-3 Years” in the 2020 Form
10-K), measured as of the date of each Form 10-K or Form 10-Q filed during the
term of this Agreement, shall not exceed $120,000,000; and”.  

 

 

 

--------------------------------------------------------------------------------

 

(ii)  Exhibit B (Compliance Certificate) of the Credit Agreement is hereby
amended and restated in its entirety with Exhibit B attached hereto in Annex
A.  

 

The provisions of this Amendment No. 3 shall be effective upon the date of the
Lender’s receipt of counterparts of this Amendment No. 3 executed by the Lender
and the Borrower, and Lender shall confirm such effectiveness to Borrower via
email.  Upon such effectiveness, all references to the Credit Agreement in the
Loan Documents shall refer to the Credit Agreement as amended by this Amendment
No. 3.

 

The Borrower hereby confirms that (i) the representations and warranties
contained in Article V of the Credit Agreement and in the other Loan Documents
are true, correct and complete in all material respects (or, in the case of any
such representation or warranty already qualified by materiality or reference to
Material Adverse Effect, in all respects) on and as of the date hereof as though
made on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true, correct and complete in all material
respects (or, in the case of any such representation or warranty already
qualified by materiality or reference to Material Adverse Effect, in all
respects) on and as of such earlier date and (ii) no Event of Default or
Potential Event of Default has occurred and is continuing.

 

Except as specifically modified herein, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed by the Borrower in all respects.  This Amendment No. 3 may be executed
in any number of identical counterparts, any set of which signed by all the
parties hereto shall be deemed to constitute a complete, executed original for
all purposes.  Transmission by facsimile, “pdf” or similar electronic copy of an
executed counterpart of this letter agreement shall be deemed to constitute due
and sufficient delivery of such counterpart.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Amendment No. 3 or any document to be signed in connection with this Amendment
No. 3 and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the federal Electronic Signatures
in Global and National Commerce Act, the California Uniform Electronic
Transactions Act, or any other state laws based on the Uniform Electronic
Transactions Act, and the parties to this Amendment No. 3 consent to conduct the
transactions contemplated hereunder by electronic means.  This Amendment No. 3
shall be governed by, construed and enforced in accordance with, the laws of the
State of California without giving effect to its choice of law principles which
would result in the application of the law of another jurisdiction.

 

[This Space Intentionally Left Blank]

 

 

2

--------------------------------------------------------------------------------

 

This letter agreement is a Loan Document as defined in the Credit Agreement, and
the expense reimbursement, indemnification, waiver of jury trial, consent to
jurisdiction and other provisions of the Credit Agreement generally applicable
to Loan Documents are applicable hereto and incorporated herein by this
reference and this letter agreement shall be interpreted, construed and enforced
as if all such provisions were set forth in full in this letter agreement.

 

Sincerely,

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Lender

By:

 

/s/Wendy Wong

Name:

 

Wendy Wong

Title:

 

Director, Relationship Manager

 

[Signature Page to Letter Agreement – Amendment No. 3]

--------------------------------------------------------------------------------

 

 

Accepted and agreed to:

BOX, INC.,

a Delaware corporation

By:

 

/s/Dylan Smith

Name:

 

Dylan Smith

Title:

 

CFO

 

 

 

[Signature Page to Letter Agreement – Amendment No. 3]

--------------------------------------------------------------------------------

 

ANNEX A

 

(see attached)

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

_____________ ___, 202__

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

 

1.

I am the Chief Financial Officer of BOX, INC. (the “Borrower”).

 

 

2.

Reference is made to that certain Credit Agreement dated as of November 27, 2017
(as supplemented, amended, modified, amended and restated or replaced in writing
from time to time, the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and between
BOX, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Lender”). All terms used but not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.

 

 

3.

[No Potential Event of Default or Event of Default is continuing as of the date
of delivery of this Compliance Certificate.]

 

[OR]

 

[A Potential Default or Event of Default is continuing as of the date of
delivery of this

Compliance Certificate. The nature of such Potential Default or Event of Default
is ____________________.  The action that the Borrower proposes to take with
respect thereto is ______________________.]

 

 

4.

Attached hereto as Annex A are the calculations used in determining the
financial covenants set forth in Section 6.03(a), Section 6.03(b) and Section
6.02(b)(xvi) of the Credit Agreement, in each case, as of the date of this
Compliance Certificate.

 

The foregoing certifications, together with the computations set forth in Annex
A hereto are made and delivered as of the date first set forth above pursuant to
the Credit Agreement.  

 

BOX, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 



 

 



--------------------------------------------------------------------------------

 

ANNEX A

 

To Compliance Certificate

 

I.Section 6.03(a) – Minimum Liquidity

 

a.Liquidity

 

i.Amount without duplication of Eligible Accounts Receivable of the Borrower (on
a consolidated basis) at such time:

$

ii.Amount of Unrestricted Cash of the Borrower and any other Loan Part at such
time:

$

1.Unrestricted cash, plus

$

2.unrestricted Cash Equivalents, in each case, of the Borrower and any other
Loan Party in deposit or securities accounts (or any combination thereof) held
with the Lender or any of its Affiliates, or with any other financial
institution, with respect to which the Lender has received an account control
agreement over such account

$

b.The sum of Line I.a.i and Line I.a.ii

$

c.Minimum required at all times:

$ 150,000,000

II.Section 6.03(b) – Leverage Ratio

 

a.Borrower and Subsidiaries’ total Debt

 

i.Outstanding Letters of Credit issued under the Agreement (including all
outstanding unreimbursed amounts under Letters of Credit)

$

ii.Debt outstanding under the Agreement

$

iii.Capital Leases

$

iv.Without duplication, Line II.a.i plus Line II.a.ii plus Line II.a.iii

$

b.EBITDA:

 

i.Consolidated Net Income:

$

ii.Add-backs:

 

1.Depreciation and amortization:

$

2.Provision (benefits) for income tax

$

3.Consolidated Total Interest Expense

$

4.Non-cash expenses, losses and charges, including, without limitation, non-cash
compensation-based expenses:

$

5.Extraordinary, unusual or non-recurring expenses, losses and charges,
including, without limitation, restructuring charges and costs, fees and
expenses incurred by Borrower or its Subsidiaries in connection with any
Permitted Acquisition

$

6.Other expenses, losses or charges agreed to by the Lender:

$

7.Total adjustments (sum of Line II.b.ii.1 through Line II.b.ii.6)

$

 

--------------------------------------------------------------------------------

 

iii.Average Deferred Revenue Change

iv.Adjusted EBITDA (Line II.b.i plus Line II.b.ii.7 plus Line II.b.iii)

$

c.Line II.a.iv divided by Line II.b.iv:

_____ : 1.00

 

d.Maximum permitted Leverage Ratio:

2.50:1.00

III.Section 6.02(b)(xvi) – Purchase Obligations

 

a.Purchase Obligations due Less Than 1 Year:

$

b.Purchase Obligations due Year 1 – Year 3:

$

c.The sum of Line III.a and Line III.b:

$

d.Maximum permitted:

$120,000,000

 

 

 